ALSCHULER, Circuit Judge
(dissenting).
It seems to me the evidence tended to show only the substantive offense denounced by the “White Slave Act,” but nothing beyond. There was evidence indicating that this man and woman, long and intimately acquainted in Chicago, 111., left there December 22,1928, and rode together in a sleeping car to the far Southeast, staying together as husband and wife at Miami, Ela., and at other places, and no doubt having their adulterous relations as an object of their journey. On January 24, 1929, they returned to Chicago, and the next day again left together for the South. After several stops they came to Edgewater Gulf, Miss., where they stayed together at a hotel for a few- days, arriving at Chicago January 31. They went to a hotel there, living together for about four weeks, when they were arrested. There is evidence that at Edgewater Gulf Gebardi ordered and paid for tickets to Chicago, but no evidence to show who bought the tickets on either trip from Chicago, or that either of them transported or caused to be transported, or combined, confederated, or conspired with themselves or with any one else to transport the other. All of this evidence would tend directly to establish the substantive offense; and, had there been proof that he bought the tickets for -the journeys from Chicago, it would have been but further evidence of the substantive offense.
It has been decided that evidence which shows only the commission of a substantive offense falls short of showing a conspiracy to commit the offense. United States v. Heitler, 274 F. 401 (D. C.); Salla v. United States, 104 F. 544 (C. C. A. 9); Linde v. United States, 13 F.(2d) 59 (C. C. A. 8) —wherein were cited the Heitler case, Stubbs v. United States, 249 F. 571 (C. C. A. 9), and Bell v. United States, 2 F.(2d) 543 (C. C. A. 8); Dickerson v. United States, 18 F.(2d) 887 (C. C. A. 8). This court has so held in Allen v. United States, 4 F.(2d) 688, and Biemer v. United States, 54 F.(2d) 1045, cited in the majority opinion.
If, as is alleged and as the government sought to establish, they were to travel with the intent of having these adulterous relations, the consent of the parties was, in the nature of things, necessary to be shown as a part of the substantive offense. To the extent, therefore, that this consent might be inferred from the fact that they rode together and actually sustained adulterous relations, it would be only further proof of the substantive offense.
But inference or even direct proof of her willingness to travel with him falls short of proof that they conspired together that she be transported. The statutory crime is in narrow compass. It is the transportation or the causing to.be transported for the indicated purpose. If the party charged did not transport the woman or cause her to be transported, there is. no crime committed under this law, regardless of what else happens. A woman transporting herself for the improper purpose shown does not violate the *621act. Her transportation must be by or caused by another, thus requiring on her part a degree of co-operation or concert for the commission of the substantive crime, unless the transportation was by intimidation, force, or fraud, which is not here claimed or shown. That same co-operation necessary to indicate the substantive crime will not alone serve to show a conspiracy to commit it.
But I do not believe that under the facts here appearing the' charge of conspiracy would in any event lie against this woman, however sustainable against the man, if it appeared (which it did not) that he had conspired with a third person to effect her unlawful transportation. The majority opinion is rested on the authority of United States v. Holte. 236 U. S. 140, 35 S. Ct. 271, 272, 59 L. Ed. 504, L. R. A. 1915D, 281, which dealt with a demurrer by the woman to an indictment of herself and a man charging them with conspiracy to cause her to he transported interstate for purposes of prostitution. The court said it did not have to consider what evidence would be necessary .to convict a woman under such an indictment, “but only to decide whether it is impossible for the transported woman to be guilty of a crime in conspiring as alleged.”
If the hypothetical ease which was stated in that opinion indicates the general class of cases which the court had in mind as such where the transported woman might be guilty of conspiracy to have herself transported, it is so far from the class indicated by the facts in the instant case as quite to exclude it. Here we are not dealing with the indictment merely, but with the evidence. I cannot believe that, where all that the record shows is the likelihood that before such a journey actually commenced the woman manifested a willingness to undertake it, her crime of conspiracy thereby appears. ■
Let another ease bo supposed. A hectic Chicago youth overpersuades his fair and perhaps innocent inamorata into consenting that he drive her to Gary, Ind., there to indulge in sexual relations with him. Jle commits the overt act of telephoning her to learn if she is ready to start, hut she declines to go, and the project is at an end. lias she thereby committed the crime of conspiracy? Yes — if the Holte case is to he applied as the prosecution here contends, and as was held in Corbett v. United States (C. C. A. 9) 299 F. 27. No — if the statute and the Holte case must be so limited as would make impossible such a travesty as her conviction for conspiracy in the case I have stated.
Nothing appears here which is more incriminating than my illustrative case. Proof of the substantive act only has no bearing on the conspiracy save as it may supply the essential element of an overt act. The personality of the alleged conspirators is immaterial. They may he lamblike and sweet, as in my supposed ease may be assumed, or long steeped in moral depravity, as the evidence tends to show these parties were. The most that is claimed to be shown against Ihom is that they undertook these travels for their own delectation through sex relations with each other.
I do not believe that the statute or the Holte case contemplate that upon such facts conspiracy of the woman to be transported could be predicated. I am of opinion that this woman should not have been convicted of conspiracy, and, there being no evidence that Gebardi conspired with any one else, he too should not have been convicted on this charge.
But assuming conspiracy was shown, I do not believe the evidence shows a series of conspiracies, unless it may be said that each time the persons in their travels approached and crossed another state line or halted in their journey a new conspiracy to further transport her is thereby presumptively manifested.
If a conspiracy is necessarily to be presumed from the substantive acts shown, it is far more reasonable to presume that there was a single general conspiracy to travel together interstate for this unlawful purpose than that a new conspiracy was formed for each section of their travels. The necessary contention that upon this evidence there appeal's one conspiracy to transport the woman from Chicago, and a separate conspiracy to transport her back to Chicago, should find refutation in its mere statement.
Eor the purposes of justifying the admission of certain statements of appellants made after their arrest and about four weeks after their final return to Chicago, it is suggested in the majority opinion that at the time the statements were made the conspiracy was still afoot. If for this purpose the conspiracy remained in continuous being, it should not be held to have been twice theretofore terminated in order that each subsequent move might be regarded as the object of a brand-now conspiracy.
To my mind, the judgment against these appellants should be reversed in toto, but in any event to the extent that more than one conspiracy has been adjudged.